Name: Commission Regulation (EEC) No 2640/87 of 31 August 1987 suspending advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/54 Official Journal of the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2640/87 of 31 August 1987 suspending advance fixing of the import levy for certain cereals Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temporarily suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the second subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to , levies could be fixed in advance in the short term for quantities considerably in excess of the'quanti ­ ties which might be expected under more normal condi ­ tions : HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for certain cereals falling within subheadings 10.07 B, and C II of the Common Customs Tariff is suspended from 1 to 3 September 1987 inclusive . Article 2 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly , applicable in all Member States . Done at Brussels, 31 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 182, 3 . 7. 1987, p. 40.